Wade, C. J.
1. . Liens in favor of landlords furnishing supplies arise by operation of law from the relation of landlord and tenant, as well as by special contract in writing, whenever the landlord furnishes the articles enumerated in section 3348, or any one of them, “to the tenant for the purpose therein named.” Civil Code, § 3348, par. 1. .The use of supplies furnished for the purpose of making the crop need not be proved, as it is sufficient to show that the landlord actually furnished the supplies and intended them to be so used. Nash v. Orr, 9 Ga. App. 33 (70 S. E. 194). “The whole of the crop also is liable to the special lien of the landlord for supplies, etc., furnished to the tenant to make the crop.” Leonard v. Fields, 143 Ga. 479, 480 (85 S. E. 315). The rulings in Boyce v. Day, 3 Ga. App. 275 (59 S. E. 930), and Hewell v. Brown, 12 Ga. App. 251 (76 S. E. 1086), in’so far as they may apparently conflict with the ruling in this ease and with the cases cited above, will not be followed.
(a) The court therefore did not err in charging the jury that in the foreclosure of a landlord’s lien for supplies, it is not necessary to prove that the supplies furnished by the landlord were actually used by the tenant in making the crop, provided it appears that the landlord furnished the supplies solely for the purpose of aiding the tenant in making the crop, and the landlord intended and understood that they were to be so used.
2. The evidence was in conflict, but, since there was some evidence to sustain the verdict, this court can not hold that the trial judge abused his discretion in overruling the motion for a new trial.

Judgment affirmed.

Lien foreclosure; from city court of Waynesboro — Judge Davis. June 31, 1915.
H. J. Fallbright, for plaintiff in error.
Brinson & Hatcher, contra.